DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Election/Restrictions
Claims 8-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. It is hereby noted, that as indicated in the restriction of 10/28/2021, system claims 8-10 will be eligible for rejoinder in the event that allowable subject matter is found in elected claims 1-7 (by providing an analogous amendment to the claims).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berthiaume et al (US 2006/0166360) in view of Emelianov et al (US 2009/0105588) and in further view of Gertner et al (US 2011/0319765).

Regarding claims 1-2, Berthiaume et al discloses and teaches the quantification of fat in a liver based on thermal strain measurements and temperature therapy. The reference to Berthiaume et al includes the modulation of temperature, monitoring thereof, and quantifying fat values (0008, 0094, 0025-0030, and Fig 1-4).

Berthiaume et al fails to disclose or teach specifically ultrasound strain imaging with phase-sensitive speckle tracking is utilized to differentiate between fat and water-based tissues, nor the cooling of the liver as the modulation (as heating is utilized). 

Attention is hereby first directed to teaching reference to Emelianov et al which expressly discloses and teaches thermal strain imaging with phase-sensitive speckle tracking to differentiate between water/fat tissues. Emelianov specifically discloses and teaches ultrasonic monitoring (and treatment) with thermal strain imaging of fat/water comprising tissues, including the liver (0005-0009, 0088-0099). Furthemore the determination of water and fat components of interrogated regions during and along with thermal therapy is disclosed (0045, 0068, 0082, 0120, 0131, 0140). 


Regarding claims 3-6, Berthiaume et al dislcsoes the modulation by 1 degree or more and over a short time period (including 5 minutes, 0011-0013, 0020, 0024, 0029), but fails again to disclose than the temperature modulation is cooling (as applies from claim 1) and the inclusion of a cooling pad to apply to surface tissues. 

Attention is hereby directed to the teaching reference to Emelianov et al in view of Gertner; which, regarding claims 1 and 7, both include the application of cooling pads to surface tissues in order to influence the temperature of adjacent tissues ((surface cooling, Emelianov 0119) and Gertner et al, which, with regard to the cooling of tissues, specifically discloses cooling tissues being the desired variation of temperature, and the application of surface cooling in order to meet such goal of cooling adjacent tissues (0343, Fig 28b, 31b, 0378, 0380)).

It would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the cooling methods, including surface cooling of Gertner et al in order to provide temperature control (0254, 0226, 0169, 0380, 0320, 0378, Gertner et al) with the monitoring system of Emelianov (sometimes requiring cooling, 0119) and the fat quantification of the liver of a subject like that of Berthiaume et al for diagnosing and evaluating a potential liver of a subject (0003-0007, 0009, 0030, Fig 1-4, Berthiaume et al).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250. The examiner can normally be reached Mon - Fri 9:00-5:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793